Citation Nr: 0016763	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from October 1984 to October 
1989.

This appeal is from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In July 1999, the Board of Veterans' Appeals (Board) 
requested an expert VA medical opinion in the case and 
notified the appellant of the request, as required.  See 
38 C.F.R. § 20.901, 20.903 (1999).  In August 1999, the 
appellant submitted evidence directly to the Board, 
explicitly invoking her right to have the case returned to 
the RO for initial review of the new evidence.  See 38 C.F.R. 
§ 20.1304 (1999).  After obtaining the expert medical 
opinion, the Board remanded this case in September 1999 to 
afford the appellant her right of initial review of new 
evidence by the RO, and for the development of additional 
evidence.  Upon return of the case to the Board, the Board 
found an error in its request for an expert medical opinion 
and a deficiency the expert opinion as well.  The Board again 
requested an expert opinion, provided notice to the appellant 
and obtained the opinion, which is of record.  The case is 
now developed for appellate review.


FINDINGS OF FACT

1.  The appellant has submitted medical evidence of current 
right ear hearing loss, evidence of aggravation in service, 
and medical evidence of a nexus between current and in-
service hearing loss.

2.  VA has assisted the appellant to develop facts pertinent 
to her claim.

3.  Right ear hearing loss preexisted the appellant's period 
of active military service and it did not increase in 
severity during service.



CONCLUSIONS OF LAW

1.  The claim for service connection or right ear hearing 
loss is well grounded, and VA has discharged its duty to 
assist the appellant to develop facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

2.  Right ear hearing loss was not incurred in or aggravated 
in peacetime service.  38 U.S.C.A. §§ 1131, 1132, 1133, 1137, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Service medical records contain the following audiological 
measurements of pure tone thresholds, in decibels:




HERTZ 
Right 
ear only



500
1000
2000
3000
4000
June 1984
80
65
55
55
60
Oct. 1984
70
65
55
70
65
Feb. 1987
70
60
50
65
55
Undated
N/A
60
55
70
85
Sept. 
1989
85
65
55
70
85

The undated audiometer report shows calibration of the 
machine in March 1987.

The June 1984 audiometer reading was done for the physical 
examination upon entrance into service.  The examiner noted 
hearing loss, not disqualifying.  In giving her medical 
history on entrance into the service, the appellant reported 
that she was told of her right ear hearing loss at age 16 and 
that it had not been a problem.

The October 1984 test was for a reference audiogram.  The 
appellant reported a four-year history of hearing loss of 
unknown cause and without physical side effects.  The 
reference audiogram report noted the appellant was placed on 
a hearing conservation program.  The February 1987 audiometry 
study also resulted in a recommendation of hearing 
conservation.  The September 1989 separation examination 
report included audiometry findings and a notation of right 
ear hearing loss existing before active duty.  Service 
medical records consistently noted history of hearing loss in 
the right ear since before service for unknown cause and 
current pancyclic right ear hearing loss.  There was no 
history of trauma or drug effect.  On September 1989 
otolaryngology (ENT) examination, the assessment was 
anacoustic right ear, probably congenital.  The examiner 
indicated that slight hearing in previous audiometry studies 
was probably due to lack of masking.  A September 1989 
audiogram of the same date as the ENT consultation was 
annotated to indicate no residual hearing in the right ear.

Private medical records from November and December 1995 
reveal the appellant sought treatment for problems with 
dizziness and balance of two months' duration.  November 1995 
audiologic testing found puretone thresholds in the right ear 
greater than 95 dB at all tested frequencies.  On initial 
evaluation for her complaints, she gave a history of no 
hearing in the right ear for years and years.  In a November 
1995 history, she reported that her family doctor had 
discovered a right-sided hearing loss when she was in high 
school, and that total right-sided hearing loss was 
discovered in the service with more sophisticated tests.  She 
reported no problems with balance until two months prior to 
seeking treatment.  A December 1995 office record noted some 
uncertainty whether the right hearing loss was profound, 
because measurements on audiometric examination were felt to 
be questionable bone conduction or crossover effect from the 
left, with crossover the preferred explanation.  There was a 
subsequent December 1995 impression of a non-functioning 
right ear of undetermined etiology and a nonfunctioning right 
labyrinth, with the question whether the current symptoms 
were an extension of the cochlear process in the right ear to 
the labyrinth, or a separate left-sided process.  A December 
1995 brain magnetic resonance imaging (MRI) study was normal, 
with specifically no evidence of acoustic neuroma.  By the 
end of December, the appellant reported improvement in her 
disequilibrium problem.

On authorized VA audiological evaluation, conducted in May 
1996 and reported in August 1996 after review of service 
medical records, right ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No 
response
No 
response
No 
response
No 
response
No 
response

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear.  The examiner recommended use of 
ear protection if exposed to loud noise.  The examiner noted 
that service hearing examination records revealed severe 
right hearing loss on entrance into service.  The examiner 
opined that the hearing loss on entrance was probably 
profound, but not revealed because the masking necessary to 
reveal profound loss, rarely used on screening examinations, 
was probably not used.

In a January 1999 statement, N. Tregubov, M.D., a consultant 
for The American Legion, upon review of the appellant's VA 
claims file, reported:

On entry into active military service in 
1984, the veteran was diagnosed as having 
hearing loss, non-disqualifying, right 
ear.  At the time of separation in 1989 
she had suffered hearing loss in the 
3000Hz and 4000Hz ranges.  The record 
reflects a hearing loss while on active 
duty.

Therefore, it is my professional opinion 
that this veteran's current right ear 
hearing loss worsened while on active 
duty.

In July 1999, the Board requested a VA expert medical opinion 
in response to the following: (1) Did the appellant's pre-
existing right ear hearing loss undergo an increase in 
severity during service, and if so, (2) was such increase in 
severity clearly and unmistakably due to the natural progress 
of the disability?  The Board misreported one of the puretone 
threshold measurements from an audiometry study in service, 
and the responding medical expert reported he did not find 
the original documents in his review of the claims folder.

The response, from D. Reiter, M.D., Chief of Otolaryngology-
Head and Neck Surgery, Wilmington VAMC, stated as follows:

I have reviewed the file covered by your 
letter to Leonard Katz, MD regarding the 
hearing loss of [the appellant].

The record clearly documents a 
significant right hearing loss on her 
pre-service entrance examination along 
with a history of preexisting hearing 
loss.

By your letter, her separation 
examination in September of 1989 included 
an audiogram with threshold sensitivity a 
bit BETTER in the speech frequencies than 
it was on her entrance examination.  I am 
unable to find the original test report 
in her C-file today.

She was subsequently found to have 
further decline in hearing sensitivity on 
the right following her discharge from 
the service.

By audiometric evaluation on entrance and 
on discharge from the military, she did 
not have a decline in hearing threshold 
sensitivity.

Her hearing loss is most probably the 
result of a congenital cochlear 
abnormality, if a history void of head 
trauma is accurate and she has truly had 
a loss since childhood.  Ototoxicity 
would probably have left a nonprogressive 
loss and is often bilateral.  Her hearing 
loss may also have been postinfectious 
(e.g. measles, mumps etc).  But, with all 
reasonable medical certainty, it is NOT 
related to her military service.  The 
record as quoted by you confirms NO 
DECLINE during her service years.  There 
is no reasonable question of exacerbation 
by or during military service.

In a September 1999 statement, J.O. Brown, M.D., reported the 
following:

I am writing this letter in regards to 
the current hearing condition of [the 
appellant].  After review of the 
patient's medical history, including 
service medical records, I feel she has 
had a progression of her hearing loss in 
the right ear, to the point that she has 
a moderately severe to profound hearing 
loss, which appears to be partially 
congenital in nature.  A significant 
contributing factor was her continuing 
degradation during her military service.  
It is my professional opinion that her 
current hearing loss condition, as likely 
as not, worsened beyond the normal 
progression while in service.  The left 
ear has remained relatively stable 
throughout the course of her military 
service.

In November 1999, pursuant to the remand of the Board, the RO 
informed the appellant by letter that VA had not received 
evidence from one of her doctors in response to VA's request 
for medical records.  The RO informed the appellant of her 
ultimate responsibility to submit evidence in support of her 
claim.

In April 2000 the Board submitted a corrected request for an 
opinion from the same expert in response to the same 
questions.  In April 2000, the VA medical expert responded as 
follows:

As requested, I have re-reviewed the 
records on [the appellant].  The 
corrected pure-tone threshold sensitivity 
of 85 db [sic throughout] at 500 Hz on 
the September 1989 audiogram does not 
change my opinion in any way.  The 
appellant's hearing demonstrated a very 
slight numerical decline in high 
frequency threshold sensitivity between 
the pre-induction examination of 1984 and 
the separation examination of 1989.  This 
reflects no significant clinical 
progression of the preexisting right ear 
loss during service, as the pure tone 
average was virtually unaffected by this 
minor change in test results, and a 
change of + or - 5 db between tests is 
within one standard deviation.  
Subsequent hearing decline is not 
reasonably related to service, as the 
appellant most likely has a congenital or 
early (i.e. in childhood) acquired inner 
ear abnormality on the right.  As only 
MRI has been done (appropriately, to rule 
out a cerebellopontine angle tumor), one 
cannot rule out a cochlear malformation.  
Such a condition would not be well 
demonstrated on MRI, although it may be 
visible on CT scanning depending on its 
nature and structural severity.

A summary of the pure tone threshold 
findings from the record reveals the 
following values from preinduction to 
separation:


500
1000
2000
3000
4000
80
65
55
55
60
70
65
55
70
65
70
60
50
65
55
85
65
55
70
85

The pure tone average (PTA), which is a 
reflection of the speech reception 
threshold, did not change significantly.  
There is a decline at 3000 and 4000 Hz 
between the third and fourth tests that 
is only 5 db greater than normal inter-
test variation.  However, there was a 5 
db improvement in test values between the 
second and third audiograms, after a 5 to 
15 db decline in some thresholds between 
the first and second tests, reflective of 
normal inter-test variation.  Further, 
the 500 Hz threshold improved by 10 db 
between the first two tests, did not 
change over the next test, and then 
appeared to decline again on the 
separation test.  The overall degree in 
inter-test variation is essentially 
within normal limits.

Any subsequent decline in hearing would 
not likely be related to service in view 
of the significant hearing loss already 
present at induction, the likely cause of 
that hearing loss (i.e. congenital or 
stemming from childhood illness) and the 
lack of any reasonable cause for a 
unilateral hearing decline while in the 
service.

In summary, there is a numerical decline 
of 15 db in 3000 and 4000 Hz right ear 
threshold sensitivites [sic] between 
induction and separation (which is only 5 
db greater than normal inter-test 
variation).  Change of similar magnitude 
was observed in the opposite direction 
over prior intervals while in the 
service, and the appellant clearly has a 
preexisting hearing loss on the right.  I 
do not believe it at all likely that 
hearing declined significantly either 
while in the service or because of 
service.  The most likely diagnosis is 
either congenital hearing loss or post-
infectious hearing loss (as seen after 
measles, mumps etc).  The appellant most 
probably has a severely damaged cochlea 
from birth defect or childhood injury, 
and some further decline with advancing 
age is likely. 


II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

The appellant has submitted a well-grounded claim.  
38 U.S.C.A. § 7105(a) (West 1991).  The claim is well 
grounded by her submission of the statements of Drs. Tregubov 
and Brown, which provide medical evidence of current 
disability and medical opinions of a nexus between her 
current right ear hearing loss and service.  The evidence of 
change in the appellant's right-sided hearing in service 
provides a basis for the nexus opinions.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability).

VA has a duty to assist the claimant with a well-grounded 
claim to develop facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  VA has discharged its duty to assist in this 
case.

The appellant has impairment of hearing in the right ear that 
meets the regulatory criteria of a hearing loss disability.  
38 C.F.R. § 3.385 (1999).  A veteran is considered in sound 
condition when "examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious and manifest) evidence demonstrates that an injury 
or disease existed prior thereto."  38 C.F.R. § 3.304(b) 
(1999).  The appellant's right hearing loss was noted upon 
examination for entrance into service, thereby rebutting the 
presumption of soundness as it applies to right-sided 
hearing.  Id.

"A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

38 C.F.R. § 3.306(b) (1999). 

Under section 3.306(b), showing there was increase in 
severity is a threshold requirement of establishing service 
connection for aggravation.  The presumption of aggravation 
is predicated upon showing increase in severity, and the 
claimant cannot obtain the benefit of the presumption to 
establish entitlement to service connection of disability due 
to aggravation of a preexisting disease or injury without 
establishing the fact of increased severity.

Resolution of the question whether the hearing loss underwent 
aggravation in service requires the Board to weigh the 
probative value of opposing medical opinions.  Two, Drs. 
Tregubov and Brown, opined there was increase in severity 
during service.  One, Dr. Reiter opined there was no increase 
in severity during service.  It can be inferred from the 
August 1996 VA report, for reasons discussed below, that 
there was no increase in service.

In weighing the evidence, the Board cannot merely read the 
raw audiometry data and reach a conclusion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  A qualified expert must 
interpret the raw data.  Consequently, in this case, the 
Board must consider how each physician reached and supported 
his opinion to assess the relative weight to give each.  Once 
the Board determines the credibility and probative value of 
the evidence, it will determine whether the evidence weighs 
for or against the claim, affording the appellant the benefit 
of the doubt if the evidence is in approximate equipoise and 
denying the claim only if the preponderance of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see 38 U.S.C.A. § 5107(b) (West 1991).

Dr. Tregubov noted the change in pure tone sensitivity at 
3000 and 4000 Hertz when comparing the entrance and 
separation audiometry findings.  Beyond the accurate 
observation of the change in audiometry results and the 
conclusion that it indicated an increase in hearing loss 
while on active duty, he provided no analysis of the raw data 
to explain its reliability or support his conclusion.

Dr. Reiter twice opined there was no increase in severity of 
right ear hearing impairment, reaffirming his view even after 
being made aware of the Board's initial error in reporting 
one audiometry reading to him.  He explained in a detailed 
discussion about normal variation in test results that the 
changes recorded during service were clinically 
insignificant.  Moreover, he explained that there was no 
increase in the severity of hearing impairment when pure tone 
threshold was averaged across the measured frequency range.  
Significantly, absolute pure tone threshold matters for VA 
purposes only for the basic determination whether there is an 
impaired hearing disability.  38 C.F.R. § 3.385.  To 
determine the severity of impaired hearing disability, and to 
measure change in hearing impairment, VA evaluates the 
average pure tone threshold of the measured frequencies, not 
absolute sensitivity at specific frequencies.  See 38 C.F.R. 
§ 4.85 (1999).  Consequently, as interpretation of the raw 
data, the probative value of Dr. Reiter's opinion far 
outweighs that of Dr. Tregubov regarding whether there was an 
increase in severity of right ear hearing loss that would 
permit a finding of aggravation in service of a preexisting 
disability.  38 C.F.R. § 3.306(b).

Dr. Brown opined that a progression in hearing loss resulted 
in hearing acuity in the range moderately severe to profound.  
Such a broad ranged descriptor affords no meaningful insight 
into change in the appellant's hearing over time, because is 
encompasses the entire range reported during service.  In 
other words, the appellant's right ear hearing loss could 
readily be described on entrance as moderately severe to 
profound, therefore the opinion that she ended service with 
moderately severe to profound hearing loss is uninformative 
about change in hearing during service and is without 
probative value.  Moreover, the ENT examiner in service 
explained earlier findings of hearing in the right ear versus 
later diagnosis of anacoustic right ear as probably due to 
failure to employ left-side masking in tests that found right 
side hearing, not change in hearing.  The August 1996 VA 
report corroborated the view of testing inaccuracy versus 
change in hearing.  The November 1995 mention in the private 
medical records of the probable crossover effect versus 
residual bone conduction in audiometric measurement is 
consistent with that interpretation.  

Dr. Brown's opinion that hearing loss exceeded normal 
progression during service is meaningless because he did not 
articulate a standard of normal progress.  To the extent he 
opined that there was congenital loss, he described an 
etiology that, if true would bar service connection absent a 
coexisting diagnosis of a disease process.  See 38 C.F.R. 
§ 3.303(c) (1999) (congenital or developmental defects are 
not injuries or diseases within the law authorizing 
compensation for disability resulting from disease or 
injury).  While stating that the hearing loss "appears 
partly congenital," he did not identify any cause for the 
presumed non-congenital part other than "military service" 
itself.  Such a general attribution to cause is so vague that 
it is tantamount to no attribution at all; the Board does not 
find "military service" of itself a medical cause.  In 
contrast, Dr. Reiter specifically pointed out that there was 
nothing in the appellant's military experience to explain any 
change in right ear hearing acuity.

Although Dr. Brown's opinion about worsening hearing "beyond 
natural progression" is baseless without a measure of 
natural progression for the specific condition, it is also 
immaterial to the issue under review.  There is a presumption 
of aggravation by service when a disability due to a disease 
or injury that preexisted service increases in severity 
during service.  38 C.F.R. § 3.306.  Where there is such 
increase in severity, a specific finding that the increase 
was due to the natural progress of a disease will rebut the 
presumption.  Id.  It is not part of the appellant's burden 
to prevail in her claim to show an increase in severity of 
right ear hearing loss exceeded the natural progress of a 
disease or injury that caused the disability.

Dr. Brown's opinion has less probative weight than Dr. 
Reiter's does because Dr. Brown did not identify the increase 
in severity, or explain how the data showed the purported 
increase.  Dr. Reiter articulated why the data showed there 
was not an increase in the severity of the right ear hearing 
loss.  Consequently, Dr. Reiter's opinion is of greater 
weight than Dr. Brown's.

Finally, regarding the ultimate question whether the was an 
increase in severity of right ear hearing loss that would 
permit a finding of aggravation, the weight of the evidence 
is against finding an increase in severity.  Significantly, 
both the September 1989 ENT report and the August 1996 VA 
audiology report opined that the appellant probably had total 
deafness on entrance into the service, which was not revealed 
because audiometry was performed without masking.  Both of 
these examiners found profound right ear deafness, variously 
named.  The evidence as interpreted by the service ENT 
specialist and by the August 1996 VA examiner is credible and 
persuasive that the appellant's right ear was without hearing 
on entrance and thus could have had no increase in the 
severity of hearing loss during service.

In sum, when the evidence for and against the appellant's 
claim is weighed, it is not nearly in equipoise, and the 
Board will not consider whether to give the appellant the 
benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For the reasons stated, the preponderance of the 
evidence is against finding aggravation in service of the 
preexisting right ear hearing loss.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.306 (1999).

The evidence in this case suggests another line of analysis:  
"Congenital or developmental defects . . . are not diseases 
or injuries within the meaning of applicable legislation."  
38 C.F.R. § 3.303(c) (1999).  Thus, there could be no 
aggravation of preexisting disease or injury, 38 C.F.R. 
§ 3.306(a), (b), if the right ear hearing loss in question 
does not result from disease or injury, but is the 
manifestation of a congenital or developmental defect.  
38 C.F.R. § 3.303(c).

The impression of congenital etiology is stated in the 
service medical record and by Drs. Reiter and Brown.  Dr. 
Reiter noted that congenital etiology is not confirmed in the 
record.  He noted that computed tomography, not employed thus 
far, had the best chance of confirming congenital etiology by 
showing cochlear malformation.  Further development of the 
medical evidence along this line could not assist the 
appellant in establishing entitlement to service connection.  
If congenital etiology were established, it could bar 
entitlement to VA disability compensation.  38 C.F.R. 
§ 3.303(c).  If disproved, the evidence would not be relevant 
to whether there was aggravation in service.  Such 
development would be inconsistent with VA's duty to assist 
the claimant, 38 U.S.C.A. § 5107(a), and with the 
nonadversarial nature of VA claims adjudication.  
Consequently, the Board will not remand the case to 
investigate whether there is congenital or developmental 
etiology of the right ear hearing loss.


ORDER

Service connection for right ear hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 


